DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 11/10/2021 has been considered.

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 recites, “a mounting arm” (line 1). However, claim 1 (on which claim 16 depends) already recites “a mounting arm.” It appears that these two recitations of “mounting arms” refer to the same element. As such, the recitation “a mounting arm” in claim 16 should be changed to “the mounting arm” or “said mounting arm.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2008/0224419 A1 to Mullaney et al. (hereinafter “Mullaney”).

Regarding claim 1, Mullaney discloses a fiber optic cable enclosure (50 in Fig. 1; paragraph [0054]) with integrated enclosure mounting system, comprising: an enclosure base (110 in Fig. 1); an enclosure cover (52 in Fig. 1); and clamping means (56 in Fig. 1) for securing the cover to the base, the base having an end wall with at least one through opening (120 in Fig. 2) extending therethrough and having a fiber optic cable management mounting means (58 in Fig. 1) provided on one side of the end wall (114 in Fig. 1), which, in use, forms an inner surface of the enclosure, the fiber optic cable management mounting means being configured to receive a fiber optic cable management means (58A in Fig 1- this element is disclosed as “a connector block” in Mullaney. Nevertheless, 58A in Fig. 1 manages the optical fibers in the enclosure in a connection alignment, and therefore fully qualify as “cable management means” as claimed in the present application) the cover being engageable over the fiber optic cable management mounting means and into abutment with the base and being securable to the base by the clamping means (56 in Fig. 1) to fully enclose the fiber optic cable management mounting means and fiber optic cable management means mounted thereon within a cavity formed between the cover and the base (Fig. 1; paragraph [0053]-[0054]); wherein the enclosure base further includes enclosure mounting means (not separately labeled but clearly shown in Fig. 2) formed on an outer side surface thereof (clearly shown in Fig. 2 as the outer surface 112 where element “57” is attached to) , the enclosure mounting means being releasably connectable (i.e. via a nut a shown in Fig. 2) to complementary mounting means provided on a mounting arm (57 in Fig. 2) to releasably secure the enclosure base to the mounting arm.

Regarding claim 5, Mullaney discloses a fiber optic cable enclosure according to claim 1 as discussed above. Further, Mullaney discloses the clamping means (56 in Fig. 1) being formed as a separate part to the base and the cover (Fig. 1).
Regarding claim 16, Mullaney discloses a fiber optic cable enclosure according to claim 1 as discussed above. Further, Mullaney discloses a mounting arm having mounting means provided on an end thereof (i.e. a mounting hole as shown in Fig. 2) which complements the mounting means of the base (i.e. screw and nut as shown in Fig. 2) such that the end of the mounting arm is engageable with the mounting means of the base to fasten the base to the end of the arm (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullaney.
	Mullaney discloses a fiber optic cable enclosure as discussed above regarding claim 1. However, it does not explicitly disclose that there are multiple enclosure mounting means distributed about the outer periphery of the base as claimed in claim 2, or that there are 3 enclosure mounting means provided spaced at 90 degrees around the base as claimed in claim 3. However, the courts have decided that mere duplication of parts require only ordinary skill in the art, and hence are considered routine expedients (see MPEP 2144.04). In the present case, the duplication of the mounting means as disclosed in Mullaney such that they are arranged 90 degrees around the base would have been readily recognized as advantageous and desirable. Such an arrangement would be readily recognized as providing a much more stable and stronger support for the fiber optic enclosure of Mullaney, compared to having only a single mounting means holding up the enclosure. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Mullaney to have multiple enclosure mounting means distributed about the outer periphery of the base as claimed in claim 2, or to have 3 enclosure mounting means provided spaced at 90 degrees around the base as claimed in claim 3.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullaney in view of US Patent No. 10,230,223 B2 to Kemp (hereinafter “Kemp”).
	Mullaney discloses a fiber optic enclosure as discussed above regarding claim 1. However, it does not explicitly disclose that the mounting arm includes a pivot coupler in the manner claimed in the present application. On the other hand, the use of a pivot coupler for mounting a cable enclosure is known in the art. For example, Kemp discloses a pivot coupler (8, 10 in Fig. 2A) such that the end of the mounting arm (24 in Fig. 2A) can be pivoted (i.e. pivot point 26 in Fig. 2A). Such a pivot coupler would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because it would allow for repositioning of the cable enclosure for easy access by a service technician without the need for complete dismount of the enclosure. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Mullaney to include a pivot coupler in the manner claimed in the present application.

Allowable Subject Matter
Claims 6-10, 11-15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: a fiber optic cable enclosure comprising an enclosure base, an enclosure cover, clamping means, a fiber optic cable management mounting means, a fiber optic cable management means, wherein the fiber optic cable management mounting means and the fiber optic cable management means are enclosed within the enclosure, is known in the art.  Further, such a fiber optic cable enclosure wherein the enclosure base further includes enclosure mounting means releasably connectable to a complementary mounting means provided on a mounting arm, is also known in the art as already discussed above regarding claim 1 of the present application.
However, none of the prior art fairly teaches or suggests such a fiber optic cable enclosure wherein each of the enclosure mounting means comprises a post or a socket provided on the outer side wall of the base, the mounting arm being provided to a socket or a post on an engaging end, complementary shaped to engage with the post or socket provided on the base, in the manner claimed in claims 6, 11, and 17 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874